Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 16/462,773 and Preliminary Amendment concurrently filed on 05/21/2019.  Claims 1 – 22 were originally filed in the application.  No claim has been cancelled and/or added in the Preliminary Amendment. Claims 1 – 22 remain pending in the application.

Quayle Action
2.	This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claim 1, line 1, after “a vehicle” delete [Symbol font/0x2D][Symbol font/0x2D](201)[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 1 – 2, change “a system (200)” to [Symbol font/0x2D][Symbol font/0x2D]a battery control system[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 2, after “a battery” delete [Symbol font/0x2D][Symbol font/0x2D](202)[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 2, after “a battery control unit” delete [Symbol font/0x2D][Symbol font/0x2D](204)[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 2 – 3, change “the method being characterized by, in said battery control unit:” to [Symbol font/0x2D][Symbol font/0x2D]said battery control unit is configured to perform the method comprising:[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 4, after “receiving” delete [Symbol font/0x2D][Symbol font/0x2D](102)[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 6, after “determining” delete [Symbol font/0x2D][Symbol font/0x2D](104)[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 8, after “providing” delete [Symbol font/0x2D][Symbol font/0x2D](106)[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 1, change “characterized in that” to [Symbol font/0x2D][Symbol font/0x2D]wherein[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 2, change “characterized by providing” to [Symbol font/0x2D][Symbol font/0x2D]further comprising providing[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 2, change “characterized in that” to [Symbol font/0x2D][Symbol font/0x2D]wherein[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 2, change “characterized in that” to [Symbol font/0x2D][Symbol font/0x2D]wherein[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 2 – 3, change “characterized by,      said requested power profile being a time continuous power profile;” to [Symbol font/0x2D][Symbol font/0x2D]wherein said requested power profile being a time continuous power profile, and the method further comprising:[Symbol font/0x2D][Symbol font/0x2D]. 
Claim 6, line 4, after “discretizing” delete [Symbol font/0x2D][Symbol font/0x2D](110)[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 5, change “in the form of” to [Symbol font/0x2D][Symbol font/0x2D]in a form of[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 2, change “characterized in that, determining (104) if said battery” to [Symbol font/0x2D][Symbol font/0x2D]wherein the determining if said battery[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 1, change “characterized in that, said battery behavior” to [Symbol font/0x2D][Symbol font/0x2D]wherein said battery behavior[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 2, change “characterized in that said request” to [Symbol font/0x2D][Symbol font/0x2D]wherein said request[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 1, change “characterized in that said request” to [Symbol font/0x2D][Symbol font/0x2D]wherein said request[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 1, change “characterized in that said request” to [Symbol font/0x2D][Symbol font/0x2D]wherein said request[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 1, change “characterized in that said request” to [Symbol font/0x2D][Symbol font/0x2D]wherein said request[Symbol font/0x2D][Symbol font/0x2D].
Claim 13, line 1 – 2, change “characterized in that said request” to [Symbol font/0x2D][Symbol font/0x2D]wherein said request[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 1, change “characterized in that said request” to [Symbol font/0x2D][Symbol font/0x2D]wherein said request[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 1, change “characterized in that said request” to [Symbol font/0x2D][Symbol font/0x2D]wherein said request[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 2, change “characterized in that said request” to [Symbol font/0x2D][Symbol font/0x2D]wherein said request[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 1, before “computer readable medium” insert [Symbol font/0x2D][Symbol font/0x2D]non-transitory[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 2 – 3, change “said program product” to [Symbol font/0x2D][Symbol font/0x2D]said computer program[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 1, after “A battery control system” delete [Symbol font/0x2D][Symbol font/0x2D](200)[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 1, after “a vehicle” delete [Symbol font/0x2D][Symbol font/0x2D](201)[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 1, after “a battery” delete [Symbol font/0x2D][Symbol font/0x2D](202)[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 1 – 2, after “a battery control unit” delete [Symbol font/0x2D][Symbol font/0x2D](204)[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 2 – 3, after “said battery control unit” delete [Symbol font/0x2D][Symbol font/0x2D](204)[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 2 – 3, after “said battery control unit” delete [Symbol font/0x2D][Symbol font/0x2D]the battery control system being characterized in that[Symbol font/0x2D][Symbol font/0x2D].
Claim 20, line 1, before “further” delete [Symbol font/0x2D][Symbol font/0x2D]characterized by[Symbol font/0x2D][Symbol font/0x2D].
Claim 20, line 2, after “a vehicle control unit” delete [Symbol font/0x2D][Symbol font/0x2D](208)[Symbol font/0x2D][Symbol font/0x2D].
Claim 21, line 1, before “further” delete [Symbol font/0x2D][Symbol font/0x2D]characterized by[Symbol font/0x2D][Symbol font/0x2D].
Claim 21, line 2, after “a charging station” delete [Symbol font/0x2D][Symbol font/0x2D](210)[Symbol font/0x2D][Symbol font/0x2D].
Claim 22, line 1, after “A vehicle” delete [Symbol font/0x2D][Symbol font/0x2D](201)[Symbol font/0x2D][Symbol font/0x2D].
Claim 22, line 1, after “a battery control system” delete [Symbol font/0x2D][Symbol font/0x2D](200)[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.
Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Remark on Claim Objections
3.	In Claim 8 (line 1), a phrase “computer readable medium” is replaced with “non-transitory computer readable medium” in order to necessarily limit the machine accessible medium to only cover forms of non-transitory tangible media. In this instance, this proposed amendment would not raise issues of new matter, since the ordinary and customary meaning of “computer readable medium” covers forms of non-transitory tangible media and transitory propagating signals per se. Cf. Animals -- Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987).

Reasons for Allowance

4.	The following is an examiner's statement of reasons for allowance: 
	Claims 1 – 18 are allowed because the prior art does not teach or fairly suggest the following subject matter:
A method of communicating a power capacity of a battery of a vehicle in a battery control system comprising a battery and a battery control unit for controlling said battery, said battery control unit is configured to perform the method comprising: receiving a request comprising a power profile describing a power transfer to or from said battery as a function of time; determining if said battery is capable of receiving or providing power corresponding to said requested power profile; and providing a response indicative of a compliance with said requested power profile as recited in independent Claim 1. 

Claims 19 – 22 are allowed because allowable subject matters of independent Claim 19 are similar to that of Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN J LIN whose telephone number is (571)272-1899.  The examiner can normally be reached on 8:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-74837483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 

/SUN J LIN/Acting Patent Examiner, 2851/2800